Ludeling, C. J.
The plaintiff having obtained a judgment of separation from bed and hoard on the twenty-eighth of June, 1867, took a rule on the defendant on the eighteenth of March, 1868, to show cause why a decree of divoree a vinculo matrimonii should not he rendered, and on the twenty-third day of March, 1868, a final judgment was rendered on the rule in favor of the plaintiff, notwithstanding defendant had made no appearance. From this judgment the defendant has appealed.
We think the judgment is a nullity because the defendant was not legally cited and she did not appear to defend the suit. 18 An. 455, Gernon v. Hickey; 10 Au. 156, Leachaud v. Wife.
It is therefore ordered that the judgment of the district court he annulled and that the i>laintiff pay the costs of suit.
Rehearing refused.